 Case 3:17-cv-01112-JLS-NLS Document 115-3 Filed 07/08/19 PageID.4966 Page 1 of 3



 1                        Index of Exhibits to Ridley Declaration
 2    Exhibit                            Description                             Page(s)
 3     No.
        1        A true and correct copy of excerpts from the Deposition of       1-34
 4               Fred Figueroa
         2       A true and correct copy of excerpts from the Deposition (Vol.    35-73
 5
                 1) of Mr. Jason Ellis
 6       3       A true and correct copy of excerpts from the Deposition (Vol.    74-90
                 2) of Mr. Jason Ellis
 7       4       A true and correct copy excerpts from the Deposition of Susan   91-106
 8               Huffman (Filed Under Seal)
         5       A true and correct copy of the OMDC Inmate Detainee             107-112
 9               Employment System Policy (2015), Policy No. 19-100
                 (Public Version per Court Order Dkt. No. 107)
10
         6       A true and correct copy of OMDC’s Inmate Detainee               113-118
11               Employment System Policy (2017), Policy No. 19-100
                 (Public Version per Court Order Dkt. No. 107)
12
         7       A true and correct copy of San Diego Correctional Facility’s    119-121
13               (“SDCF”) Inmate/Detainee Employment System (Policy No.
                 19-100) (2011) (Public Version per Court Order Dkt. No.
14               107)
15       8       A true and correct copy of the California City Correctional     122-126
                 Facility’s (“CCCF”) Inmate/Resident Work Assignment
16               Participation Policy (Policy No. 19-100) (2010) (Public
                 Version per Court Order Dkt. No. 107)
17
         9       A true and correct copy of SDCF’s Work/Program Guidelines       127-131
18               (2008) (Public Version per Court Order Dkt. No. 107)
         10      A true and correct copy of SDCF’s Removal From Work              132
19               Detail Form (Public Version per Court Order Dkt. No. 107)
20       11      A true and correct copy of SDCF’s Inmate/Detainee                133
                 Voluntary Work Program Agreement
21       12      A true and correct copy of a pay report for detainee workers    134-143
                 generated from CoreCivic’s “Offender Management System”
22
                 (New Redacted Public Version Per Court Order Dkt. No.
23               107)
         13      A true and correct copy of a pay report for detainee workers    144-153
24               generated from CoreCivic’s “Offender Management System”
25               (New Redacted Public Version Per Court Order Dkt. No.
                 107)
26       14      A true and correct copy of a pay report for detainee workers    154-163
                 generated from CoreCivic’s “Offender Management System”
27
                 (New Redacted Public Version Per Court Order Dkt. No.
28               107)


                                           -1-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 115-3 Filed 07/08/19 PageID.4967 Page 2 of 3



 1       15      A true and correct copy of a pay report for detainee workers   164-173
 2               generated from CoreCivic’s “Offender Management System”
                 (New Redacted Public Version Per Court Order Dkt. No.
 3               107)
         16      A true and correct copy of a pay report for detainee workers   174-183
 4
                 generated from CoreCivic’s “Offender Management System”
 5               (New Redacted Public Version Per Court Order Dkt. No.
                 107)
 6       17      A true and correct copy of a pay report for detainee workers   184-193
 7               generated from CoreCivic’s “Offender Management System”
                 (New Redacted Public Version Per Court Order Dkt. No.
 8               107)
         18      A true and correct copy of a pay report for detainee workers   194-203
 9
                 generated from CoreCivic’s “Offender Management System”
10               (New Redacted Public Version Per Court Order Dkt. No.
                 107)
11       19      A true and correct copy of SDCF’S Inmate/Detainee Safety        204
12               Rules
         20      A true and correct copy of SDCF’s Hazardous Chemical            205
13               Training
         21      A true and correct copy of SDCF’s Inmate/Detainee Pre-          206
14
                 Assignment Training Record (Public Version per Court
15               Order Dkt. No. 107)
         22      A true and correct copy of CCCF’s Control of Hazardous         207-216
16               Chemicals Policy (2006) (Public Version per Court Order
17               Dkt. No. 107)
         23      A true and correct copy of CoreCivic’s Work Program            217-224
18               Guidelines (Policy No. 18-100CC) (2013) and Approved
19
                 Work Program Assignments for OMDC (2017) (Public
                 Version per Court Order Dkt. No. 107)
20       24      A true and correct copy of CoreCivic’s Work Program            225-231
                 Guidelines (Policy No. 18-100CC) (2016) and Approved
21
                 Work Program Assignments for OMDC (2016) (Public
22               Version per Court Order Dkt. No. 107)
         25      Intentionally Omitted
23       26      A true and correct copy of OMDC’s Buffer Job Description        232
24               (Public Version per Court Order Dkt. No. 107)
         27      A true and correct copy of OMDC’s Dining Hall Porter Job        233
25               Description (Public Version per Court Order Dkt. No. 107)
         28      A true and correct copy of OMDC’s Laundry Job Description       234
26
                 (Public Version per Court Order Dkt. No. 107)
27       29      A true and correct copy of OMDC’s Pod Porter Job                235
                 Description (Public Version per Court Order Dkt. No. 107)
28


                                           -2-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 115-3 Filed 07/08/19 PageID.4968 Page 3 of 3



 1       30      A true and correct copy of OMDC’s Recreation Windows and          236
 2               Doors Job Description (Public Version per Court Order
                 Dkt. No. 107)
 3       31      A true and correct copy of OMDC’s Shower Porter Job               237
                 Description (Public Version per Court Order Dkt. No. 107)
 4
         32      A true and correct copy of OMDC’s Food Service Operations        238-265
 5               Policy (2017) (Public Version per Court Order Dkt. No.
                 107)
 6       33      A true and correct copy of OMDC’s “Kitchen Workers”               266
 7               Memorandum Dated July 11, 2016 (Public Version per
                 Court Order Dkt. No. 107)
 8       34      A true and correct copy of OMDC’s “Town Hall – Kitchen           267-268
                 Workers” Memorandum Dated October 3, 2016 (Public
 9
                 Version per Court Order Dkt. No. 107)
10       35      A true and correct copy of OMDC’s “Kitchen Worker Rules,         269-270
                 Numbers, Work Times and Incentives” Memorandum Dated
11               October 19, 2016 (Public Version per Court Order Dkt. No.
12               107)
         36      A true and correct copy of SDCF’s Food Service Operations        271-304
13               Policy (2010) (Public Version per Court Order Dkt. No.
                 107)
14
         37      A true and correct copy of CCCF’s Food Service Operations        305-327
15               Policy (2011) (Public Version per Court Order Dkt. No.
                 107)
16
         38      A true and correct copy of the Contract Between the SDCF         328-409
17               and the Office of the Federal Detention Trustee, dated July
                 2005 (New Redacted Public Version Per Court Order Dkt.
18               No. 107)
19       39      A true and correct copy of CCCF’s Contract with the United       410-430
                 States Department of Justice, dated September 2010 (New
20               Redacted Public Version Per Court Order Dkt. No. 107)
         40      A true and correct copy of CoreCivic’s Response to Plaintiffs’   431-437
21
                 Amended Request for Admission
22       41      A true and correct copy of excerpts from Plaintiff Sylvester     438-462
                 Owino’s detainee files (New Redacted Public Version Per
23               Court Order Dkt. No. 107)
24       42      A true and correct copy of excerpts from Plaintiff Jonathan      463-473
                 Gomez’s detainee files (New Redacted Public Version Per
25               Court Order Dkt. No. 107)
26

27

28


                                           -3-            Case No. 17-CV-01112-JLS-NLS
